Citation Nr: 0419564	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  99-13 847A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for Bell's Palsy.  

3.  Entitlement to service connection for a respiratory 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from March 1976 to 
March 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO, in pertinent 
part, denied the issues of entitlement to service connection 
for hearing loss, Bell's Palsy, and a respiratory disorder 
characterized as emphysema.  These matters were remanded by 
the Board in July 2001 and September 2003 for further 
development and procedural due process. 

(The issue of entitlement to service connection for a 
respiratory disorder will be addressed in the Remand portion 
of this decision.)  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues addressed in this decision has been 
obtained.  

2.  Hearing loss was not present in service and is not 
related to the veteran's period of active duty.  

3.  Bell's Palsy was not present in service or within the 
first post service year and is not related to the veteran's 
period of active duty.  




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred or aggravated during active 
military duty.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.385 (2003).  

2.  Bell's Palsy was not incurred or aggravated during active 
military duty, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
[hereinafter, Pelegrini I], the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Court also held that a VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the statement of the case (SOC) issued in July 1999, the 
supplemental statements of the case (SSOCs) furnished in 
September and October 1999, a letter dated in August 2001, 
and the SSOCs issued in November 2002 and December 2003, the 
RO informed the veteran of the provisions of the VCAA, the 
criteria used to adjudicate his service connection claims 
(for hearing loss and Bell's Palsy), the type of evidence 
needed to substantiate these issues, as well as the specific 
information necessary from him.  Further, the SOC and SSOCs 
furnished in the present case advised the veteran of the 
evidence of record and of the reasons and bases for the 
decision.  In addition, in the August 2001 letter, the RO 
specifically notified the veteran that VA would assist in 
obtaining identified records but that it was his duty to give 
enough information to enable VA to obtain any such available 
additional records and to ensure that the agency received the 
pertinent evidence.  

Moreover, in the August 2001 letter, the RO informed the 
veteran of his opportunity to notify the agency of "any 
additional information or evidence that . . . [he] want[ed] . 
. . [the RO] to try to get for . . . [him]."  This 
statement, which references the veteran's opportunity to 
provide VA with information concerning a variety of 
additional sources of evidence or with the evidence itself, 
appears to satisfy the "fourth element" of the VCAA notice 
requirements (which stipulates that VA must request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)").  

Further, the Board acknowledges that the RO did not first 
inform the veteran of the specific information necessary from 
her or her opportunity to submit any pertinent evidence until 
the August 2001 letter, which was issued after the denial of 
the claims for service connection for hearing loss and Bell's 
Palsy in June 1998.  In this regard, the Board notes that 
that the initial denial of these service connection issues 
occurred prior to the enactment of the VCAA.  However, the 
Court recently held that the notice requirements of the VCAA 
apply to cases pending before VA on November 9, 2000, the 
date of the VCAA's enactment, even if the initial agency of 
original jurisdiction (AOJ) decision was issued before that 
date.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) [hereinafter, Pelegrini II].  

In any event, the Board finds that such defect (with respect 
to the timing of the VCAA notice requirement) was harmless 
error.  As discussed above, the content requirements of a 
VCAA notice have been fully satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Additionally, in reviewing AOJ determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis and without providing any deference to the AOJ's 
decision.  Thus, there is no "adverse determination," as 
discussed by the Court in Pelegrini I, for the veteran to 
overcome.  

The VCAA requires that, with regard to the satisfaction of 
the duty to notify, a claimant must be given the opportunity 
to submit information and evidence in support of his or her 
claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  Therefore, 
notwithstanding Pelegrini I or Pelegrini II, to decide the 
appeal would not be prejudicial to the veteran.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  A review 
of the claims folder indicates that the RO has obtained 
available and relevant post-service treatment records 
adequately identified by the veteran.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Also, during the current appeal, the veteran has been 
accorded relevant VA examinations.  

Consequently, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand of the issues of entitlement to service 
connection for hearing loss and Bell's Palsy on appeal would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

II.  Service Connection For Hearing Loss

A.  Factual Background

The service medical records are essentially negative for 
complaints of, or treatment for, hearing loss.  The 
separation examination, which was conducted in December 1976, 
reflect the following puretone thresholds:  15 decibels at 
500 Hertz, 20 decibels at 1000 Hertz, 20 decibels at 
2000 Hertz, 20 decibels at 3000 Hertz, and 20 decibels at 
4000 Hertz (in the right ear) and 30 decibels at 500 Hertz, 
15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 
20 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz (in 
the left ear).  Several days prior to discharge in March 
1977, the veteran reported that there was no change in his 
medical condition since his separation examination.  

According to the relevant post-service medical records, in 
November 2000, the veteran sought VA outpatient treatment for 
complaints of ear problems.  In particular, he reported 
having had a history of ear infections, including a five-day 
history of left ear fullness and decreased hearing.  He 
informed the examiner that he had just recovered from the 
flu.  A physical examination of the veteran's left ear 
demonstrated dullness with fluid.  The veteran's right ear 
was found to be normal.  the examiner provided an impression 
of left otitis media.  

In May 2001, the veteran presented testimony at a personal 
hearing conducted via videoconferencing before the 
undersigned Veterans Law Judge.  In particular, the veteran 
testified that he was exposed to loud noises approximately 
every day during his active military duty and, as a result, 
developed hearing loss.  Hearing transcript (T.) at 3-7.  
According to the veteran's testimony, he served as an 
assistant gunner during his active duty.  T. at 4.  He 
admitted to wearing ear protection during service.  T. at 4.  
He further testified that, within one year of discharge from 
service, he underwent an audiological evaluation through his 
place of employment but that the examination report is no 
longer available.  T. at 5, 11-13.  

Subsequently, in April 2003, the veteran underwent a VA 
audiological examination.  In the report of this evaluation, 
the examiner noted that he had reviewed the veteran's claims 
folder, including his February 1976 enlistment examination 
and December 1976 separation examination.  The examiner 
expressed his opinion that both of these evaluations 
reflected normal hearing acuity between 500 Hertz and 
6000 Hertz bilaterally.  The veteran described having hearing 
loss over the past 28 years and noted that his greatest 
difficulty is understanding speech.  He further stated that 
he had a history of military noise exposure including small 
arms fire, mortars, grenades, helicopters, and tanks; that he 
had some occupational noise exposure (from a "sawmill 
plant"); that he had no significant recreational noise 
exposure; and that he first began noticing having difficulty 
hearing "a year or so after service."  

An audiological evaluation reflected the following puretone 
thresholds:  50 decibels at 500 Hertz, 60 decibels at 
1000 Hertz, 45 decibels at 2000 Hertz, 55 decibels at 
3000 Hertz, and 65 decibels at 4000 Hertz (in the right ear) 
and 25 decibels at 500 Hertz, 30 decibels at 1000 Hertz, 
30 decibels at 2000 Hertz, 60 decibels at 3000 Hertz, and 
70 decibels at 4000 Hertz (in the left ear).  The examiner 
noted that left ear scores were initially 10 decibels to 
15 decibels lower but improved with repeated testing and 
reinstruction and that the final scores could be considered 
"fairly reliable."  Additionally, speech recognition scores 
were determined to be 92% correct in the veteran's right ear 
and 92% correct in his left ear.  Tympanograms reflected 
normal middle ear status, and an otoscopy was unremarkable 
bilaterally.  Further, the examiner noted that acoustic 
reflexes were absent in the right ear and present in the left 
ear at 500 Hertz, 1000 Hertz, and 2000 Hertz.  

The examiner diagnosed mild to severe sensorineural hearing 
loss in the right ear from 250 Hertz to 8000 Hertz as well as 
mild to moderately severe sensorineural hearing loss from 
1000 Hertz to 8000 Hertz in the left ear.  The examiner 
recommended hearing protection with hazardous noise exposure 
and annual hearing evaluations.  Also, the examiner explained 
that, "[g]iven the veteran's short time in service, and the 
normal [separation] exam[ination] results of . . . [December 
1976], it can be stated that his [the veteran's] current 
hearing loss is less than likely (<50%) due to military noise 
exposure."  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

With regard to the pertinent regulation concerning hearing 
loss claims, for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2003).  

The Board acknowledges the veteran's contentions that he was 
exposed to loud noises approximately every day during his 
active service (due to his military responsibilities as an 
assistant gunner) and, as a result, developed hearing loss 
despite having worn ear protection at the time of the 
exposure.  T. at 3-7.  Further, the Board notes that the VA 
audiological examination conducted in April 2003 reflects 
that the veteran's hearing impairment constitutes a bilateral 
hearing loss disability for VA benefit purposes.  See, 38 
C.F.R. § 3.385 (2003).  

Significantly, however, the claims folder contains no 
competent evidence associating the veteran's current 
bilateral hearing loss with his active military duty.  The 
examiner who conducted the recent VA audiological evaluation 
in April 2003 and also reviewed the veteran's claims folder 
at that time diagnosed mild to severe sensorineural hearing 
loss in his right ear from 250 Hertz to 8000 Hertz as well as 
mild to moderately severe sensorineural hearing loss from 
1000 Hertz to 8000 Hertz in his left ear.  Significantly, the 
examiner also expressed his opinion that "[g]iven the 
veteran's short time in service, and the normal [separation] 
exam[ination] results of . . . [December 1976], it can be 
stated that his [the veteran's] current hearing loss is less 
than likely (<50%) due to military noise exposure."  The 
examiner specifically stated that both of the veteran's 
February 1976 enlistment examination and December 1976 
separation evaluation reflected normal hearing acuity between 
500 Hertz and 6000 Hertz bilaterally.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed bilateral hearing 
loss and his active military duty.  Without competent 
evidence of such an association, service connection for this 
diagnosed disorder cannot be granted.  The preponderance of 
the evidence is, therefore, against the veteran's claim for 
service connection for hearing loss, and the reasonable doubt 
doctrine is not for application.  See, 38 U.S.C.A. § 5107(b) 
(West 2002).  

III.  Service Connection For Bell's Palsy

A.  Factual Background

Service medical records are negative for complaints of, 
treatment for, or findings of Bell's Palsy.  The December 
1976 separation examination demonstrated neurological system 
was normal.  Several days prior to discharge in March 1977, 
the veteran reported that there had been no change in his 
medical condition.  

According to relevant post-service medical records, the 
veteran was hospitalized at a private medical facility for 
several days in July 1980.  Upon admission, he reported 
having a one-week history of weakness of the left side of his 
face.  Pertinent symptoms included transient numbness to the 
left side of the veteran's face, an inability to close his 
left eye, and a drooping of the left side of his mouth.  
Sensation was intact.  In addition, the veteran noted some 
visual disturbance but denied any significant headache, 
diplopia, dizziness, or blackout.  Initially, the treating 
physician diagnosed 7th nerve facial palsy.  

During the hospitalization, the veteran underwent a computed 
axial tomography which was normal.  An electroencephalogram 
was also normal.  The veteran was given medication.  He 
showed no marked improvement with the medicine.  So, he was 
discharged to his home with instructions to continue taking 
his medication.  The final diagnosis was characterized as 
Bell's Palsy.  Approximately one week later in August 1980, 
the veteran received follow-up private treatment for this 
condition.  

According to subsequent private medical records, a private 
examination conducted in May 1988 demonstrated no localizing 
deficits.  Bell's Palsy was not diagnosed.  

At an April 1997 VA outpatient treatment session, the veteran 
reported having had a history of Bell's Palsy.  In 
particular, he described having had three prior episodes of 
Bell's Palsy.  

At a June 1997 VA neuropsychological assessment, the veteran 
reported having received private medical care for Bell's 
Palsy on two occasions in 1977.  He explained that these 
episodes involved a loss of muscle tone over the entire left 
side of his face.  Bell's Palsy was not diagnosed.  

In November 1998, the veteran underwent a private 
psychological evaluation.  The record of the psychological 
examination refers to a report of a June 1997 neurological 
evaluation which noted that the veteran had been treated for 
Bell's Palsy (or unilateral facial paralysis).  

At the May 2001 personal hearing, the veteran testified that 
he was first diagnosed with Bell's Palsy in 1978, that he 
experienced a recurrence of this disorder in 1982 or 1983, 
and that this condition has continued to recur since then.  
T. at 7-9, 13-14.  According to the veteran's testimony, he 
is not currently taking medication for Bell's Palsy, and he 
had no additional records regarding this condition to submit.  
T. at 8-9.  (Previously, in the notice of disagreement 
submitted in March 1999, the veteran stated that the record 
of his evaluation for Bell's Palsy within his first year of 
discharge from active military duty is not available.)  

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

Where the veteran served continuously for ninety (90) or more 
days during peacetime after December 31, 1946, and if disease 
of the nervous system became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

The Board acknowledges that, throughout the current appeal, 
the veteran has asserted that he has Bell's Palsy associated 
with his active military duty.  In particular, he has 
contended that, within one year after his service, he was 
first treated for this disability; that he experienced a 
recurrence of this disorder in 1982 or 1983; and that this 
condition has continued to recur since then.  See, e.g., 
T. at 7-9, 13-14.  

In this regard, the Board notes that relevant post-service 
medical records reflect a diagnosis of Bell's Palsy.  
Significantly, however, the claims folder contains no 
competent evidence associating this diagnosed disability to 
the veteran's active military duty, or within the first post 
service year.  In fact, the first diagnosis of such a 
disorder is dated in July 1980, several years after the 
veteran's separation from active military duty.  

Consequently, the Board must conclude that the available 
evidence of record does not provide competent evidence of an 
association between the veteran's diagnosed Bell's Palsy and 
his active military duty.  Without competent evidence of such 
an association, service connection for the diagnosed disorder 
cannot be granted.  The preponderance of the evidence is, 
therefore, against the veteran's claim for service connection 
for Bell's Palsy, and the reasonable doubt doctrine is not 
for application.  See, 38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for hearing loss is denied.  

Service connection for Bell's Palsy is denied.  


REMAND

Throughout the current appeal, the veteran has asserted that 
his currently diagnosed respiratory disorder originated 
during his active military duty, when he was initially 
treated for asthma.  See, e.g., T. at 9-10.  In this regard, 
the Board acknowledges that the service medical records 
reflect treatment for complaints of asthma and objective 
evaluation findings of an upper respiratory infection in June 
1976.  In addition, the December 1976 separation examination 
included an impression of bronchitis.  Further, relevant 
post-service medical records reflect various respiratory 
disorder diagnoses, including emphysema, an old healed 
granulomatous disease, chronic bronchitis with bronchospasm, 
chronic obstructive pulmonary disease, chronic obstructive 
pulmonary disease without infiltrates, and asthma between 
December 1996 and December 2001.  

The claims folder contains no competent evidence associating 
the veteran's diagnosed respiratory disability to his active 
military duty.  In fact, the first post-service diagnosis of 
a respiratory disorder is dated in December 1996, twenty 
years after the veteran's separation from active military 
duty.  Additionally, the examiner who conducted the recent VA 
respiratory examination in December 2001 assessed asthma with 
or without chronic obstructive pulmonary disease.  
Importantly, at that time, the examiner also expressed his 
opinion that, while the in-service episode of treatment for 
an upper respiratory infection and bronchitis "may have 
been" an early manifestation of the veteran's asthma and/or 
emphysema (or chronic obstructive pulmonary disease), "it is 
less likely that the episode of . . . [upper respiratory 
infection] URI/bronchitis while he [the veteran] was in 
service was the 'cause' of the above diagnosis."  

In the present case, the examiner who conducted the December 
2001 VA respiratory examination expressed his opinion that 
veteran's chronic obstructive pulmonary disease was related 
to chronic smoking.  Significantly, however, the examiner 
left open the possibility that the in-service episode of an 
upper respiratory infection and bronchitis "may have been" 
an early manifestation of current pulmonary pathology.  A 
remand is necessary, therefore, to determine whether his 
chronic obstructive pulmonary disease had its onset in 
service.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA 
examination to determine the nature, 
extent, and etiology of any respiratory 
disorder that he may have.  The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  All indicated tests should 
be conducted.  

The examiner should express an opinion as 
to whether it is more likely, less likely 
or as likely as not that any current 
chronic respiratory disorder(s) had its 
onset in service.  The examiner should 
reconcile any findings with the service 
medical records, the December 1996 
medical records first diagnosing a 
respiratory disorder after service and 
the December 2001 VA examination report.  
A complete rationale for the opinion 
expressed, and conclusions reached, 
should be included in the report.  

2.  Thereafter, the RO should re-
adjudicate the issue of entitlement to 
service connection for a respiratory 
disorder.  If the decision remains in any 
way adverse to the veteran, he and his 
representative should be provided with an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  


Thereafter, the case should be returned to the Board, if in 
order.  No action is required of the veteran until he is 
notified by the RO.  This appeal is remanded to the RO via 
the Appeals Management Center in Washington, DC.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



